Citation Nr: 0423540	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service from August 1967 to 
January 1976.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, determined that a 
claim of entitlement to service connection for a heart 
condition was not well grounded.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  The veteran's claims files are currently 
assigned to the Nashville RO.  

The issue of entitlement to service connection for a 
cardiovascular disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


REMAND

In an October 2002 the Board undertook additional development 
regarding the current issues.  That development has been 
completed.  However, subsequent to the development, the 
United States Court of Appeals for the Federal Circuit (Fed. 
Cir.) invalidated the regulation authorizing the Board to 
develop evidence.  0See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, the appeal must be returned to the RO so that 
it may consider all evidence received since the most recent 
(May 2002) supplemental statement of the case (SSOC)  

Accordingly, the case is remanded to the RO for the following 
action: 

1.  The RO should notify the veteran that 
he may submit any argument or evidence on 
the matter, or if he identifies the 
source of any other evidence, VA will 
assist in obtaining that evidence for 
him.  

2.  After the development requested above 
has been completed, the RO should 
readjudicate the claim for service 
connection for a cardiovascular disorder.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


